            Case MDL No. 3004 Document 132 Filed 05/21/21 Page 1 of 4




                                 BEFORE THE UNITED STATES
                                    JUDICIAL PANEL ON
                                 MULTIDISTRICT LITIGATION


IN RE: PARAQUAT                                   §               MDL – 3004
PRODUCTS LIABILITY                                §
LITIGATION                                        §


RESPONSE IN SUPPORT OF PLAINTIFF’S MOTION FOR TRANSFER OF ACTIONS
 TO THE NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407
     FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


       COME NOW Plaintiffs Nazerano Amatucci (4:21-cv-03278; N.D. Cal.), Joe Nelson (4:21-

cv-03670; N.D. Cal.), and Darren Ingram (4:21-cv-03650; N.D. Cal.) (“Plaintiffs”), in support of

the movants’ Motion for Transfer of Actions to the Northern District of California (the “Motion”),

and, also state the following:

                                       I. BACKGROUND

       The above-named Plaintiffs have filed individual civil actions in the Northern District of

California, alleging injury, specifically Parkinson’s disease, caused by their exposure to and/or use

of paraquat, the herbicide manufactured, sold, and/or distributed by Chevron U.S.A, Inc., Syngenta

Crop Protection L.L.C., and Syngenta AG. The undersigned law firm represents these Plaintiffs,

as well as numerous additional individuals, all who were diagnosed with Parkinson’s disease after

repeated or long-term exposure to paraquat.

       Plaintiffs generally adopt and concur with the statements of facts and arguments contained

in the Motion for Coordinated or Consolidated Pretrial Proceedings (“Motion”) and agree that the

related actions and tag-along cases should be centralized in an MDL for pretrial proceedings. As

set forth more fully in the Motion, all of the cases identified in the Schedule of Actions filed with

the Motion, as well as the above-named Plaintiffs, involve substantially similar questions of law

                                                 1
            Case MDL No. 3004 Document 132 Filed 05/21/21 Page 2 of 4




and fact and substantially similar legal claims and requested relief making transfer, centralization,

and consolidation pursuant to 28 U.S.C. § 1407 appropriate and necessary to promote efficiency.

                                         II. ARGUMENT

       When civil actions involving one or more common questions of fact are pending in

different districts, such actions may be transferred to any district for coordinated or consolidated

pretrial proceedings. Such transfers shall be made by the judicial panel on multidistrict litigation

authorized by this section upon its determination that transfers for such proceedings will be for the

convenience of parties and witnesses and will promote the just and efficient conduct of such

actions. 28 U.S.C. § 1407(a). The purpose of 28 U.S.C. § 1407(a) is to “promote the just and

efficient conduct of multidistrict actions, in part by eliminating the potential for conflicting

contemporaneous rulings by coordinate district and appellate courts.” In re Air Crash off Long

Island, N.Y. on July 17, 1996, 965 F. Supp. 5, 7 (S.D.N.Y. 1997) (internal citations and quotations

omitted).

       Centralization is appropriate here as all of the related actions and tag-along actions involve

one or more common questions of fact, specifically:

               Whether paraquat was defective;
               Whether Syngenta and Chevron had knowledge regarding the existence of a defect;
               Whether Syngenta and Chevron conducted adequate testing of paraquat;
               Whether Syngenta and Chevron breached their duty of care to Plaintiffs;
               Whether Syngenta and Chevron failed to warn about the risks of paraquat;
               Whether Syngenta and Chevron breached any warranty, express or implied, related
                to the sale of paraquat;
               Whether paraquat is capable of causing Parkinson’s disease generally; and
               Whether paraquat is capable of causing and/or did cause Parkinson’s disease and
                related injuries of Plaintiffs.
       This commonality amongst the related actions and tag-along actions will likely result in

need for the same pretrial discovery, specifically document and deposition testimony related to the

research, testing, design, manufacture, labeling, marketing, sale, and safety of paraquat.

                                                 2
               Case MDL No. 3004 Document 132 Filed 05/21/21 Page 3 of 4




Centralization and coordination of these cases will therefore eliminate duplicative discovery,

prevent inconsistent pretrial rulings, and conserve judicial resources and the resources of the

parties.

           The above-named Plaintiffs further agree that these individual actions, and all those

involving similar allegations of Parkinson’s disease resulting from paraquat use, should be

consolidated in the Northern District of California before the Honorable Edward M. Chen (“Judge

Chen”) for the reasons more fully set forth in the Motion. Additionally, Judge Chen is amply

qualified to steer this litigation and he has already successfully overseen numerous Multidistrict

Litigations including: In re: Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices & Prods. Liab.

Litig., MDL No. 2777; In re Carrier IQ, Inc. Consumer Privacy Litig., MDL No. 2330; In re:

Wells Fargo Loan Processor Overtime Pay Litig., MDL No. 1841; and In re: Wells Fargo Home

Mortgage Overtime Pay Litig., MDL No. 1770.

           The Northern District of California is a convenient venue for consolidating these

proceedings. Almost half of the related actions listed in the Schedule of Actions are filed in the

Northern District of California, with several cases filed after the Motion in that District, including

the above-named Plaintiffs. Further, Defendant Chevron U.S.A. has its principal place of business

in the Northern District of California. The close proximity of litigants, witnesses, and documents

serves the convenience of all involved parties and promotes efficiency.

           In addition to the convenient and close proximity to the litigants, witnesses, and documents,

the Northern District of California is also in close proximity to the only state consolidated

proceeding related to paraquat and the injuries asserted here. See In re: Paraquat Cases, JCCP

5031. This Paraquat JCCP is located in Contra Costa County (which is contained within the

Northern District of California) before the Honorable Edward G. Weil and is only thirty-five (35)



                                                     3
           Case MDL No. 3004 Document 132 Filed 05/21/21 Page 4 of 4




miles from the Federal Courthouse in San Francisco where Judge Chen sits. The ability of the

parties to conduct joint status conferences, a joint science day, and coordinate discovery between

the venues would be beneficial and convenient to the parties.

                                      II. CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests the Panel transfer the above-

mentioned actions and all subsequent tag-along cases for the coordinated and consolidated pretrial

proceedings before the Northern District of California and assign the matter to Judge Chen.



Dated this 21st Day of May, 2021                    Respectfully Submitted,


                                                    /s/ Fidelma L. Fitzpatrick
                                                    Motley Rice, LLC
                                                    Fidelma L. Fitzpatrick, RI Bar No. 5471
                                                    Chelsea L. Monroe, SC Bar No. 102636
                                                    28 Bridgeside Blvd
                                                    Mount Pleasant, South Carolina
                                                    (843) 216-9000 (Telephone)
                                                    (843) 216-9450 (Facsimile)
                                                    ffitzpatrick@motleyrice.com
                                                    cmonroe@motleyrice.com


Motley Rice, LLC is counsel of record for Plaintiffs Nazerano Amatucci (4:21-cv-03278; N.D.
Cal.), Joe Nelson (4:21-cv-03670; N.D. Cal.), and Darren Ingram (4:21-cv-03650; N.D. Cal.)




                                                4
